Citation Nr: 1701757	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  11-24 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an effective date earlier than October 28, 2009, for the grant of service connection for hypertension. 

2. Entitlement to an effective date earlier than August 16, 2009, for the grant of service connection for posttraumatic stress disorder (PTSD).

3. Entitlement to an effective date earlier than August 16, 2009, for the grant of service connection for erectile dysfunction (ED).

4. Entitlement to an effective date earlier than August 16, 2009, for the establishment of special monthly compensation (SMC) based on loss of use of a creative organ.

5. Entitlement to an effective date earlier than August 16, 2009 for the grant of service connection for migraines. 

6. Entitlement to an effective date earlier than August 16, 2009, for the grant of service connection for obstructive sleep apnea (OSA).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 1987 to September 1990, October 1999 to February 2000, January 2005 to August 2009.

These matters came to the Board of Veterans' Appeals (Board) on appeal from a rating decision in March 2010, which granted service connection for OSA, PTSD, migraines, ED, and SMC, all effective August 16, 2009.  The March 2010 rating decision also granted service connection for hypertension, effective October 28, 2009.


FINDINGS OF FACT

1. The Veteran filed an application for compensation for OSA, PTSD, migraines, and ED in June 2009. 

2. The Veteran separated from active military service on August 15, 2009.

3. The evidence shows that the Veteran was diagnosed with hypertension in March 2009, while in service, and that the disability became manifest to a degree of 10 percent within one year of separation from service. 

4. The RO awarded service connection for OSA, PTSD, migraines, ED, and SMC, effective August 16, 2009, the day following separation from active service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to an effective date of August 16, 2009, but no earlier, for the grant of service connection for hypertension are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).

2. The criteria for entitlement to an effective date earlier than August 16, 2009, for the grant of service connection for PTSD are not met.  38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. §§ 3.102, 3.400.

3. The criteria for entitlement to an effective date earlier than August 16, 2009, for the grant of service connection for migraines are not met.  38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. §§ 3.102, 3.400.

4. The criteria for entitlement to an effective date earlier than August 16, 2009, for the grant of service connection for ED are not met.  38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. §§ 3.102, 3.400.

5. The criteria for entitlement to an effective date earlier than August 16, 2009, for the grant of service connection for SMC are not met.  38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. §§ 3.102, 3.400.

6. The criteria for entitlement to an effective date earlier than August 16, 2009, for the grant of service connection for OSA are not met.  38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. §§ 3.102, 3.400.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by a letter on July 6, 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As noted above, the claims on appeal arise from the Veteran's disagreement with the effective dates assigned in connection with the grant of service connection.  Where, as here, an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service treatment records and December 2009 VA examinations.  Moreover, his statements in support of the claim are of record.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  Moreover, as discussed below, the Veteran is receiving the earliest effective date allowable by law, the day after separation from service, and the claims for earlier effective dates must be denied as a matter of law.  Consequently, the VCAA's notice and assistance provisions need not be further discussed.  38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).

II. Earlier Effective Date

Generally, except as otherwise provided, the effective date of an award of compensation based on an original claim will be the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Concerning his claim for an effective date earlier than October 28, 2009, for service connection for hypertension, the Board finds an effective date of August 16, 2009, is warranted.  Although the RO indicated in the July 2011 statement of the case that the effective date for service connection for hypertension was August 16, 2009, the most recent rating codesheet indicates the date as October 28, 2009.  While the Veteran did not file a claim for service connection for hypertension, the December 2009 VA examination report indicated that he was currently taking medication for hypertension.  Because the Veteran was diagnosed with hypertension within one year of his separation from active service, the RO inferred that the disability was related to service and granted service connection on a presumptive basis, effective October 28, 2009, the date when VA first became aware of the condition.

However, service treatment records (STRs) in October 2008 document a blood pressure (BP) reading of 155/102, followed by another reading after five minutes of 142/97.  In February 2009, the Veteran's BP was 149/98, followed by a BP of 149/100 after five minutes.  In addition, the Board notes that service treatment records in March 2009 indicate a medical history and follow-ups for systemic hypertension.  Further, October 2009 VA treatment records reveal that the Veteran was taking blood pressure medication.  Given the high blood pressure readings and diagnosis of hypertension in service, it cannot be said that the date entitlement arose was the October 28, 2009.  Rather, entitlement arose prior to that date.  McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (in determining the date entitlement arose, when an original claim for benefits is pending, the Board must determine when a claimant's disability manifested itself under all the "'facts found'" and "the date on which the evidence is submitted is irrelevant").

Thus, the Board finds that an effective date from August 16, 2009, the day following separation from service, for service connection for hypertension is warranted.

The Veteran asserts that he is entitled to an effective date prior to August 16, 2009, for the award of service connection for his other claims.  Specifically, he argues that he should be granted an effective date of June 12, 2009, the date he filed his application for compensation. 

Following a review of the pertinent evidence of record in light of the above-cited legal authority, the Board finds that effective dates earlier than August 16, 2009, for service connection of the Veteran's claims are legally precluded.

While the Veteran filed his claims for service connection in June 2009, he separated from service on August 15, 2009, as indicated in his most recent DD Form 214, which shows service from April 2006 to that date.  Under 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400, the earliest possible effective date for the grant of compensation is the day following separation from service, if certain criteria are met, including that the claim was received within one year after separation from service.  Here, the claims for service connection for OSA, PTSD, migraines, and ED, were filed within a year after separation from service and the other criteria were met.  Consequently, the Veteran has been granted the earliest effective date under the applicable law and regulations for service connection for the disabilities for which he claimed compensation within a year of separation from service, August 16, 2009. 

The legal authority governing eligibility for VA benefits is clear and specific, and the Board is bound by such authority.  38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. §§ 19.5, 20.101(a) (2016).  As, on these facts, awarding an earlier effective date for service connection for OSA, PTSD, migraines, ED, and hypertension is legally precluded, this aspect of the appeal must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

Entitlement to an effective date of August 16, 2009, but no earlier, for the grant of service connection for hypertension, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an effective date earlier than August 16, 2009, for the grant of service connection for PTSD, is denied.

Entitlement to an effective date earlier than August 16, 2009, for the grant of service connection for ED, is denied.

Entitlement to an effective date earlier than August 16, 2009, for the grant of SMC based on loss of use of a creative organ, is denied.

Entitlement to an effective date earlier than August 16, 2009, for the grant of service connection for migraines, is denied. 

Entitlement to an effective date earlier than August 16, 2009, for the grant of service connection for OSA, is denied.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


